 Case 1:20-cv-00764-LPS Document 19 Filed 11/13/20 Page 1 of 3 PageID #: 582




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE


 DATACLOUD TECHNOLOGIES, LLC,                          CIVIL ACTION NO. 1:20-cv-00764-LPS

         Plaintiff,                                             Judge Leonard P. Stark

 v.

 EXTREME NETWORKS, INC.,

         Defendant.

         DATACLOUD TECHNOLOGIES, LLC.’S OPPOSITION TO
DEFENDANT EXTREME NETWORKS, INC.’S MOTION TO DISMISS FOR FAILURE
                      TO STATE A CLAIM
                           [D.I. 13]

        DATACLOUD TECHNOLOGIES, LLC (hereinafter, “DataCloud” or “Plaintiff”) hereby

opposes the “Motion To Dismiss For Failure To State A Claim” (D.I. 13, brief in support at D.I.

14) filed on October 30, 2020 by Defendant EXTREME NETWORKS, INC., (hereinafter,

“Extreme” or “Defendant”) under Fed. R. Civ. Proc. 12(b)(6) (hereinafter, the “Motion”), because

it has become moot with the filing of DataCloud’s First Amended Complaint (D.I. 17).

        Under Third Circuit law, an amended complaint supersedes the original complaint filed,

rendering it a nullity. See West Run Student Housing Assocs., LLC v. Huntington Nat’l Bank, 712

F.3d 165, 171 (3d Cir. 2013) (amended complaint generally moots motion to dismiss); Snyder v.

Pascack Valley Hosp., 303 F.3d 271, 276 (3d Cir. 2002) (“An amended complaint supercedes the

original version in providing the blueprint for the future course of the lawsuit.”); see also Calloway

v. Green Tree Servicing, LLC, 599 F.Supp.2d 543, 546 (D. Del. 2009) (denying motion to dismiss

as moot because it was directed to superseded complaint).

        Therefore, DataCloud requests that Defendant’s Motion to Dismiss (D.I. 13) be denied as

moot.
 Case 1:20-cv-00764-LPS Document 19 Filed 11/13/20 Page 2 of 3 PageID #: 583




Dated: November 13, 2020        Respectfully submitted,

                                Stamoulis & Weinblatt, LLC

                                /s/ Stamatios Stamoulis
                                Stamatios Stamoulis (#4606)
                                Richard C. Weinblatt (#5080)
                                800 N. West Street Third Floor
                                Wilmington, Delaware 19801
                                Telephone: (302) 999-1540
                                Email: stamoulis@swdelaw.com
                                Email: weinblatt@swdelaw.com

                                James F. McDonough, III (Bar No. 117088, GA)*
                                Jonathan R. Miller (Bar No. 507179, GA)*
                                Travis E. Lynch (Bar No. 162373, GA)*
                                HENINGER GARRISON DAVIS, LLC
                                3621Vinings Slope, Suite 4320
                                Atlanta, Georgia 30339
                                Telephone: (404) 996-0869, -0863, -0867
                                Facsimile: (205) 547-5502, -5506, -5515
                                Email: jmcdonough@hgdlawfirm.com
                                Email: jmiller@hgdlawfirm.com
                                Email: tlynch@hgdlawfirm.com

                                * admitted pro hac vice


                                Attorneys for Plaintiff DataCloud Technologies, LLC




                                    Page |2
 Case 1:20-cv-00764-LPS Document 19 Filed 11/13/20 Page 3 of 3 PageID #: 584




                               CERTIFICATE OF SERVICE

       I hereby certify that on this date a true copy of the above document was filed using this

Court’s ECF System which caused it to be served by electronic mail upon the attorneys of record.

Dated: November 13, 2020

                                            /s/ Stamatios Stamoulis
                                            Stamatios Stamoulis (#4606)




                                             Page |3
